DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 1 recites that the return loss is calculated based on the first and second signals. Claim 1 also recites that the first signal represents an output voltage and the second signal represents electric power. Claim 2 then recites that the return loss is calculated based on the ratio of first and second electric powers. The claim is indefinite because it is unclear what the relationship is between the first voltage signal 
Regarding claim 6, there is no antecedent basis for the phrase “the operation.”
Regarding claim 10, the term "gradually" is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Instantaneous changes of a continuous electrical output is physically impossible, there will always be some time elapsed during the change even if very small. It is unclear, therefore, what time frame is contemplated by the word “gradual.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 2010/0185192).
Regarding claims 1, 2, 10, 14 and 16, Muller discloses a high frequency (HF) tissue treatment system including a power supply (120 in fig. 1) for supplying high-frequency energy to an electrode (111G) on an HF tool (fig. 1). The system further includes a detection circuit for collecting forward power and reflected power (fig. 3), the forward power being equivalent to the claimed first signal “representing” voltage (claim 
Regarding claim 11, the claim does not specify any time frame and the medical system is understood to be capable of use for many procedures. Therefore, whether in the same procedure or a plurality of different procedures, the system is understood to switch back and forth between first and second outputs, where any subsequent switch can be considered an arbitrarily numbered output at the second level lower than the first level.
Regarding claim 13, the claim does not recite any relationship between the predetermined first value, the predetermined second value and any other part of the system. A user could, for example, identify any two values that would lie above and below the value that actually results in a change of output before the start of the procedure. Therefore, when the controller switches to the second output, it is possible for there to exist two arbitrary and predefined values that are above and below whatever value triggers the switch. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
Regarding claims 3 and 7, Muller does not disclose a memory. However, memory is an extremely common feature of medical devices and Applicant has not disclosed the use of memory produces an unexpected result. Regarding the rest of the claims, whatever value triggers the controller to switch to the second output level can be considered a “first return loss” and this value will be associated with some relationship to the tissue being contacted (i.e. some distance away from or in contact with). Since the value for the loss is not randomly selected it, and therefore the distance it represents, can be considered “predetermined.” It is not clear to the examiner whether a change in output level is triggered on the basis of the calculated loss being greater or less than some threshold, but it must be one or the other. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Muller with a memory for storing any information relevant to the procedure, including a threshold value for the loss, and to configure the switching condition to be met when the measured loss is either higher or lower than the stored loss to produce the 
Regarding claim 6, Muller does not specifically disclose that the controller resets the output level to the first level after having set the output level to the second level. However, it is immediately clear that if the system is stuck at the second level forever, the device would be rendered inoperable upon loss of contact with tissue. Therefore, at the very least, an operator must reset the system to its treatment state if a procedure is to be resumed, or if a new procedure is to be started. It is obvious to automate a manual procedure (MPEP 2144.04(III)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Muller to allow the system to return to the first output after sufficient time has passed since the system was set to the second output to allow an operator to continue the procedure or start a new one.
Regarding claim 12, Muller does not disclose the individual components that make up the detection circuit. However, presumably this is due to the fact that a person of ordinary skill in the art would be familiar enough with elementary circuit components, such as the claimed coil and capacitor, to produce such a circuit without any further assistance. Also, Applicant has not disclosed that the use of such basis electrical components produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to make the entire system of Muller, including the detection circuit, out of any commonly known materials, including coils and capacitors, so as to produce the predictable result of a system that can perform the functions disclosed by Muller.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Sakurai (US 5,211,625).
Regarding claim 15, Muller does not disclose the system also includes an ultrasound device. However, using different energy types together is common in the art. Sakurai, for example, discloses what can be considered a generic system that combines HF and ultrasound energy (fig. 2). This use of energy together is considered a teaching of functional equivalence (MPEP 2144.06). Therefore, at the time the application was filed, it would have been obvious to provide the device of Muller with any commonly known energy type in addition to the HF energy disclosed, including ultrasound energy as taught by Sakurai, which would produce the predictable result of treating tissue in a desired manner.

Allowable Subject Matter
Claims 4, 5, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: While the prior art teaches the general use of a power ratio to determine tissue contact, these claims recite a controller that determines a narrower parameter of that value (particularly as it relates to the difference between values) that the prior art does not have.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of reflected power as a measure of tissue .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.